Mugglin, J.
(concurring in part and dissenting in part). We concur in that portion of the majority decision which affirms the denial of the motion for summary judgment made by defendants Canadian Pacific, Ltd. and Delaware and Hudson Railway Company, Inc., but we respectfully dissent from that portion of the majority decision which reverses the grant of summary judgment in favor of defendant Barbara Dennis dismissing the complaint against her.
It would appear that the precise issue herein — whether an unoccupied, illegally parked vehicle is being used or operated within the meaning of Vehicle and Traffic Law § 388 (1) — has not heretofore been addressed by the appellate courts of this State. We agree with the majority that this precise issue is not addressed in Argentina v Emery World Wide Delivery Corp. (93 NY2d 554). Therefore, we would agree with Supreme Court’s observation that reference to cases which have answered this question pursuant to the no-fault law is instructive (see, Horney v Tisyl Taxi Corp., 93 AD2d 291, 293-294). We would therefore hold that an unoccupied, illegally parked car is not being used or operated so as to make the owner thereof vicariously liable. To hold otherwise would “attenuate the concept of use indefinitely” (Breen v Cunard Lines S. S. Co., 33 NY2d 508, 511) and, in our view, render the phrase “use and operation” meaningless for all practical purposes.
Mikoll, J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted defendant Barbara Dennis’ motion for summary judgment dismissing the complaint against her; said motion denied; and, as so modified, affirmed.